Citation Nr: 0733302	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder before January 20, 2004, and 
an initial rating higher than 50 percent from January 20, 
2004. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2003, of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas, granting service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability rating effective from June 21, 2002.  While on 
appeal, in a rating decision in April 2005, the RO increased 
the rating to 50 percent rating effective from January 20, 
2004. 


FINDING OF FACT

Before January 20, 2004, post-traumatic stress disorder was 
manifested by a disability picture that equated to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily with routine behavior, due to such symptoms as 
depressed mood, anxiety, and chronic sleep impairment under 
the General Rating Formula for Mental Disorders and the 
symptoms associated with the diagnosis of post-traumatic 
stress disorder under DSM-IV; from January 20, 2004, post-
traumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships under the General Rating Formula for Mental 
Disorders and the symptoms associated with the diagnosis of 
post-traumatic stress disorder under DSM-IV.




CONCLUSION OF LAW

Before January 20, 2004, the criteria for an initial rating 
higher than 30 percent for post-traumatic stress disorder 
have not been met, and from January 20, 2004, the criteria 
for an initial rating higher than 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in July 2002, in July 2003, and in 
March 2006.  The veteran was notified of the evidence needed 
to substantiate the claim for increase and that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or authorizes VA 
to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general provision for the effective date 
of the claim, that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in May 2007.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 
17, 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA and private 
medical records as well as afforded the veteran VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims are required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

The criteria for rating post-traumatic stress disorder is 
found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
evidence considered in determining the level of impairment 
from post-traumatic stress disorder under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in Diagnostic Code 
9411.  VA must also consider all symptoms that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).  

In a rating decision in May 2003, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective from June 21, 2001, the date of receipt of 
the claim.  While on appeal of the initial rating in a rating 
decision in April 2005, the RO increased the rating to 50 
percent effective from January 20, 2004. 



The criteria for a 50 percent are occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment, with deficiencies in most 
areas, such as work and family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify the rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Pursuant to the DSM IV, a GAF score of 31 to 40 
represents major impairment in several areas, such as work or 
family relations (e.g. unable to work).  A score from 41 to 
50 represents serious impairment in social or occupational 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 represents moderate difficulty in social or occupational 
(e.g., few friends, conflicts with peers or co- workers).  A 
score of 61 to 70 represents some difficulty in social or 
occupational functioning, but generally functioning pretty 
well, and has some meaningful interpersonal relationships. 

Factual Background 

Private records of J.E.P., M.D., dated in August 2002, show 
that the veteran complained that he was not doing well due to 
problems with post-traumatic stress disorder, specifically, 
symptoms of anxiety, sleep disturbance, and stress.  The 
physician noted that the veteran had problems with emotional 
numbness and talking about Vietnam. 

On VA examination in April 2003, the veteran complained of 
nightmares, flashbacks, insomnia, irritability, depression, 
anger, hostility, mood lability, social isolation, and 
feelings of worthlessness, hopelessness, and meaninglessness.  
He also reported that he had no interests, drive, or energy.  
He denied suicidal or homicidal ideation.  

Socially, it was noted that the veteran was divorced and 
lived with his brother who is also single.  Occupationally, 
it was noted that he has worked for the same company for 20 
years.  

On examination, the veteran's symptomatology was described as 
depression, anxiety, and irritability.  The veteran appeared 
disheveled and not dressed neatly.  His self-care was poor.  
His judgment was poor.  Otherwise, he was alert and oriented.  
Speech was fluent and spontaneous.  He had good eye contact.  
He was pleasant.  His thinking was rational.  He had no 
obsessions or compulsions and he had good impulse control.  
Insight was good and his memory was intact.  The GAF score 
was between 60 and 62.

In a letter, dated in January 2004, a Vet Center counselor 
reported that the veteran's post-traumatic stress disorder 
was manifested by intrusive memories of Vietnam, social 
isolation, anxiety, sleep disturbance, anger, guilt, 
recurrent nightmares, flashbacks, avoidance, depression, 
social isolation, an exaggerated startled response, and being 
easily agitated.  It was also reported that the veteran's 
ability to concentrate and remember daily tasks was 
considerably hindered.   The GAF score was 50.

Private medical records disclose that in July 2004 the 
veteran's symptoms were depression and a dysphoric mood.  
Otherwise, speech and thought content was normal.  Judgment, 
insight, and memory were intact.  Concentration and impulse 
control were normal.  The veteran was oriented and appeared 
well groomed.  The diagnoses were post-traumatic stress 
disorder and severe major depressive disorder.  The GAF score 
was 40.

VA records, dated from September 2004 to May 2007, show 
complaints of depression, sleep disturbance, nightmares, 
anxiety, irritability, poor concentration, and intrusive 
thoughts.  The GAF score was 60 (September 2004), 50 
(December 2004), and 54 (May 2007).  In September 2004, it 
was noted that the veteran had a good relationship with his 
adult children.  In May 2007, the veteran's mood was mildly 
dysthymic. 

On VA examination in November 2006, the veteran complained of 
nightmares, insomnia, intrusive memories, flashbacks, 
isolation, detachment, withdrawal, anger, irritability, 
heightened startled response, and hypervigilance.  Socially, 
it was noted that since returning from Vietnam the veteran 
preferred to be alone and he did not socialize.  
Occupationally, it was noted that he has worked for the same 
company for 25 years and his relationship with his supervisor 
was fair, and his relationship with his co-workers depended 
on the co-worker.

On mental status examination, there was disturbance of 
motivation and mood.  The symptoms attributed to post-
traumatic stress disorder were anger, irritability, 
detachment, avoidance, isolation, flashbacks, nightmares, and 
intrusive memories."

Otherwise, the veteran was oriented.  Speech, concentration, 
and memory were within normal limits.  Appearance, hygiene, 
and behavior were appropriate.  The veteran did not have 
problems with panic attacks, suspiciousness, delusions, 
obsessional rituals, impaired judgment, or homicidal or 
suicidal ideation.  The GAF score was 60.  

The examiner commented that the veteran did not have 
difficulty performing activities of daily living.  He did 
have difficulty establishing and maintaining effective work 
and social relationships because the veteran preferred to be 
alone.  

A Rating Higher than 30 Percent before January 20, 2004

The evidence shows that the veteran's post-traumatic stress 
symptomatology before January 20, 2004, was manifested by 
anxiety, sleep disturbance, emotional numbness, nightmares, 
flashbacks, irritability, depression, social isolation, and 
feelings of worthlessness, hopelessness, and meaninglessness. 

Symptoms of flattened affect, abnormal speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, and impaired abstract thinking, 
indicative of the criteria for the next higher rating, 50 
percent, were not demonstrated.  Also not shown was 
difficulty in maintaining effective work relationships as 
veteran was working and had been working for the same 
employer for 20 years.  The GAF score of 60 to 62 was in the 
range equating to mild and moderate difficulty in 
occupational and social functioning, encompassing impairment 
manifested by having few friends or conflicts with 
co-workers. 

Considering the criteria under Diagnostic Code 9411 and 
symptoms associated with the diagnosis of post- traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture before January 20, 2004, 
based on the evidence of record did not raise to the level of 
occupational and social impairment resulting in reliability 
and productivity required for a 50 percent rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 30 percent for post-traumatic stress disorder before 
January 20,2004, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



A Rating Higher than 50 Percent from January 20, 2004

The evidence shows that the veteran's post-traumatic stress 
symptomatology from January 20, 2004, considering the 
criteria under Diagnostic Code 9411, are anxiety, sleep 
disturbance, depression, and irritability.  

The symptoms associated with the diagnosis of post- traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, are intrusive memories of Vietnam, anger, social 
isolation, guilt, nightmares, flashbacks, avoidance, startled 
response, hypervigilance, and detachment. 

Deficiencies in work and family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech abnormality, near-continuous panic, depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation; neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, including work, and the inability to maintain 
effective relationships, indicative of the criteria for the 
next higher rating, 70 percent, were not demonstrated.  

The pertinent findings as to criteria for a 70 percent show 
that the veteran has normal speech and thought content.  
Judgment, insight, and memory are intact.  Impulse control is 
normal.  The veteran is described as oriented and well 
groomed. And he has a good relationship with his adult 
children.  Occupationally, the veteran has worked for the 
same company for over 20 years and his relationship with his 
supervisor is fair. 

Although the GAF scores ranged from 40 to 60, it is not shown 
that the veteran is unable to work, indicative of a GAF score 
of 50 or below, as he is obviously working and has been for 
over 20 years with the same employer. 




Considering the criteria under Diagnostic Code 9411 and 
symptoms associated with the diagnosis of post- traumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture from January 20, 2004, 
based on the evidence of record, does not raise to the level 
of occupational and social impairment with deficiencies in 
most areas such work or family relations, the criteria for a 
70 percent rating.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than 50 percent for post-traumatic stress disorder from 
January 20,2004, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 30 percent before January 20, 
2004, and an initial rating higher than 50 percent from 
January 20, 2004, for post-traumatic stress disorder is 
denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


